UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
STEPHEN MAURO,

                         Plaintiff,                   5:19-cv-1343
                                                      (GLS/ATB)
                  v.

HIRERIGHT et al.,

                         Defendants.
APPEARANCES:                                  OF COUNSEL:

FOR PLAINTIFF:
STEPHEN MAURO
Pro Se
P.O. Box 494
Marathon, NY 13803

P.O. Box 1872
Sun City, AZ 85372

Gary L. Sharpe
Senior District Judge

                                      ORDER

      The above-captioned matter comes to this court following an Order

and Report-Recommendation (R&R) by Magistrate Judge Andrew T.

Baxter duly filed on November 6, 2019. (Dkt. No. 7.) Following fourteen

days from the service thereof, the Clerk has sent the file, including any and

all objections filed by the parties herein.
      No objections having been filed,1 and the court having reviewed the

R&R for clear error, it is hereby

      ORDERED that the Order and Report-Recommendation (Dkt. No. 7)

is ADOPTED in its entirety; and it is further

      ORDERED that plaintiff pro se Stephen Mauro’s complaint (Dkt. No.

1) is DISMISSED SUA SPONTE WITHOUT PREJUDICE and WITHOUT

OPPORTUNITY TO AMEND as frivolous under 28 U.S.C.

§ 1915(e)(2)(B)(i) (ADEA claim), and failure to state a claim under 28

U.S.C. § 1915(e)(2)(B)(ii) (New York Statutory Claim - Diversity); and it is

further

      ORDERED that the clerk is directed to close this case; and it is

further

      ORDERED that the Clerk provide a copy of this Order to Mauro in

accordance with the Local Rules of Practice at his New York and Arizona

addresses.


          1
          On November 18, 2019, plaintiff pro se Stephen Mauro filed a letter to advise, among
other things, that he was “in Arizona” assisting a family member. (Dkt. No. 8). On December
3, 2019, Mauro submitted another, similar letter. (Dkt. No. 9.) The return receipt filed with that
letter indicates that Mauro’s current address is: P.O. Box 1872, Sun City, Arizona 85372. (Id.
at 3.) In light of the foregoing, the court, among other things, extended Mauro’s objection
deadline, and the R&R was served on Mauro again at both his New York and Arizona
addresses. (Dkt. No. 10.) Despite the extension, Mauro failed to object to the R&R.

                                               2
IT IS SO ORDERED.

January 24, 2020
Albany, New York




                    3
